The chief principles of law involved in the case were accepted by THE COURT as settled by Judge Sprague’s decision in the case of The Ella & Anna [Case No. 4.368], particularly as to the meaning of being “within signal distance,” in our prize act. THE COURT says it is decided that under our statutes “a vessel claiming to share with the actual captor must show her position to have been such, at the time of the capture, that the usual signals, if such had been made in the usual way, from the actual captor, could have been read and understood from the deck or top-gallant forecastle of the vessel so claiming to share.” THE COURT also adopted the conclusion of Judge Sprague that the Coston lights cannot, under the most favorable circumstances, be seen more than eight miles.
After a careful examination of the facts in evidence, THE COURT disallowed the claims of the Tuscarora and Iron Age, and decreed the Houqua to be actual captor, and the Daylight and Shenandoah to be joint captors, as within signal distance.